Title: Report on a Representation from the State of Kentucky, [7 April 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, April 7, 1794Communicated on April 8, 1794]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury to whom was referred, by an order of the House of Representatives of the 24th of January last a Representation from the Legislature of the State of Kentucky concerning the expences of certain expeditions carried on against the Indians, since the 1st. day of January 1785, respectfully makes the following Report thereupon.
The general principles of the Settlement of Accounts between the United and Individual States, suppose the adjustment of all similar Matters which originated prior to the Separation of Kentucky with the State of Virginia. Accordingly it is understood, that the expences of the above mentioned expeditions were comprised in that Settlement, as a Claim on behalf of the State of Virginia upon the United States and were substantially admitted to the Credit of that State.

The Secretary does not perceive that the desire of the State of Kentucky could be complied with, but upon ground which would demand the entire exoneration of all the States from debts of cotemporary or antecedent date.
Which is respectfully submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department April 7th. 1794.

